198 S.W.3d 120 (2004)
359 Ark. 409
Teresa EDWARDS, Appellant;
v.
STATE of Arkansas, Appellee.
No. CR 04-1127.
Supreme Court of Arkansas.
November 11, 2004.
Jeff Rosenzweig, for appellant.
No response.
*121 PER CURIAM.
Appellant Teresa Edwards pled nolo contendere to the charge of forgery in the first degree, Class C felony. She was subsequently sentenced to a term of six years' imprisonment and a fine of $5,000. She was also ordered to pay restitution in the amount of $125,388. The judgment and commitment order was entered on May 5, 2004. Five days later, on May 10, the trial court denied Appellant's motion for reconsideration. Appellant filed a notice of appeal on May 28. A partial record was tendered to this court on August 26.
Appellant was initially represented in the trial court by the public defender. At the time of her plea and subsequent sentencing, however, she was represented by Jerome Green. It was Mr. Green who filed the notice of appeal. It has since come to our attention that Mr. Green has not paid the professional dues required annually of attorneys licensed to practice law in this state for the years 2003 and 2004. Accordingly, Mr. Green was not in good standing at the time that he represented Appellant in this case. See Bly v. State, 334 Ark. 426, 975 S.W.2d 97 (1998) (per curiam).
On October 15, 2004, attorney Jeff Rosenzweig filed in this court a motion for entry of appearance as counsel for Appellant and a petition for writ of certiorari to complete the record in this case. Both the motion and petition reflect that while Mr. Green filed the notice of appeal and ordered the transcript from the court reporter, he failed to make payment for the record, and, consequently, the court reporter did not prepare it. Both also reflect that Appellant believed that the full record had been lodged on appeal, when, in reality, only a partial record had been tendered.
Based on the above and foregoing, we grant Mr. Rosenzweig's motion for entry of appearance as counsel for Appellant, and we issue a writ of certiorari directing the court reporter to complete the transcript in this case within thirty days from the date of this per curiam opinion. We also direct the clerk of this court to accept the record as filed on the date that it was tendered, August 26.
We further order Mr. Green to appear before this court at 9:00 a.m., on Thursday, December 2, 2004, to show cause as to why he should not be held in contempt for his conduct in representing Appellant while not in good standing and his failure to secure the record for Appellant's appeal.
It is so ordered.